Citation Nr: 1222426	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  05-28 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial compensable disability rating for sciatic radiculopathy of the right lower extremity.

2. Entitlement to an initial compensable disability rating for sciatic radiculopathy of the left lower extremity, rated 10 percent disabling from November 1, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to September 2004.

This matter was last before the Board of Veterans' Appeals (Board) in September 2010, on appeal from October 2004 and August 2007 rating decisions of the Seattle, Washington Regional Office (RO). In 2004, the RO granted the Veteran's claim for service connection for a back disability and noted that he experienced radiculopathy of the right lower extremity. In August 2007, the RO re-evaluated the Veteran's back disability and granted entitlement to service connection for radiculopathies of the bilateral lower extremities; the RO assigned initial non-compensable disability evaluations for radiculopathies of the bilateral lower extremities and a 10 percent rating, effective November 1, 2005, for the left lower extremity. The Veteran expressed disagreement with the assigned disability ratings in an October 2007 brief.

In October 2008, the Board remanded the Veteran's appeal for additional development to include the provision of a VA examination. In September 2010, the Board again remanded the appeal for the provision of additional notice, collection of additional records, and a new medical opinion.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that clarification is needed from the Veteran and that private and federal medical evidence remains outstanding. The claims file must be remanded in compliance with VA's duty to assist.

As an initial matter, the Board notes that the November 2010 VA examination report reflects that the Veteran no longer wished to pursue his appeal. The examiner stated that the Veteran "insisted" that he was not appealing his ratings. However, a May 2012 brief from the Veteran's authorized representative states that the Veteran was contending entitlement to the next highest disability ratings for his lower extremity radiculopathies. While this case is in remand status, the RO/AMC must seek clarification from the Veteran.

The Board remanded the appeal in September 2010 in order to gather additional treatment records. The AMC sent the Veteran a September 2010 letter asking that he submit any additional medical records in his possession and/or complete authorization forms allowing VA to obtain any outstanding private records on his behalf. Although the Veteran did not respond to the letter, he provided a November 2010 VA examiner with a copy of a January 2010 MRI report from Capital Medical Center. During a February 2009 examination by the same VA examiner, the Veteran also provided copies of treatment notes from Cascadia International Pain Center. Although the most recent treatment note from Cascadia International Pain Center was dated in January 2009, it indicated that the Veteran would be receiving follow-up treatment. While this case is in remand status, the RO/AMC must send the Veteran another authorization allowing for the release of any outstanding private treatment records. 

The February 2009 VA examiner also referenced some January 2009 treatment notes from Madigan Army Medical Center. Although Madigan treatment notes dated through December 2006 are associated with the record, the 2009 notes indicate that the Veteran has received ongoing treatment at Madigan. Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency. The RO/AMC must take appropriate steps to gather the Veteran's outstanding Army medical treatment notes.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Send the Veteran a letter requesting clarification as to whether or not he wishes to continue his appeal of the disability ratings assigned for his bilateral lower extremity radiculopathies. If a negative reply is received, take appropriate steps to effectuate a withdrawal of his appeal. If no response, or an affirmative response, is received, continue with the remand directives.

2. Concurrent with the above, provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. The records requested must specifically include, but are not limited to, any records from Capital Medical Center and records dated after January 2009 from Cascadia International Pain Center.

3. Gather any outstanding records of VA medical treatment and associate them with the claims file.

4. Take appropriate steps to obtain the Veteran's treatment records, dated after December 2006, from Madigan Army Medical Center. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

5. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.

6. Thereafter, consider all of the evidence of record and readjudicate the Veteran's appeal, to include consideration of any appropriate staged rating(s).  If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims is both critical and appreciated. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



